842 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel John Major DAVIS, Jr., Plaintiff-Appellant,v.Eugene BARKSDALE, Sheriff Director, U.S. Bureau of Prisons,et al., Defendants- Appellees.
No. 87-5916.
United States Court of Appeals, Sixth Circuit.
March 18, 1988.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The plaintiff is a federal prisoner confined at the Federal Correctional Institute at Memphis, Tennessee (FCI Memphis).  In June and July of 1986, the plaintiff filed a complaint and two amended complaints alleging various violations of his constitutional rights under the fifth, eighth and fourteenth amendments.  The plaintiff specifically claimed that his eighth amendment rights were violated by defendant Barksdale while he was confined at the Shelby County Jail in Shelby County, Tennessee.  These violations allegedly resulted from the inadequate food and medical treatment the plaintiff received while at the jail and an assault committed against him by unknown assailants during that same time.  Beyond these claims, the plaintiff also alleged that the warden at FCI Memphis, the Director of the United States Bureau of Prisons and a caseworker at FCI Memphis violated his due process and equal protection rights.  The plaintiff in this regard specifically claimed that the time limitations on his exercise, telephone use, law library use and number of visitors were unconstitutional.


4
The district court disagreed and on the defendants' motions filed under Fed.R.Civ.P. 12(b)(6), dismissed the plaintiff's action for failure to state a claim on which relief could be granted.  Our review of the record and the parties' arguments convinces us that the district court properly dismissed plaintiff's complaints.


5
Accordingly, for the reasons set forth in the district court's order of March 27, 1987, the judgment entered April 3, 1987, is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation